Citation Nr: 0424119	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  01-07 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of herbicide exposure. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  

In March 2003, the Board issued a decision in which it 
affirmed the RO's April 2000 and September 2001 denials of 
the veteran's claims.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
Subsequently, in December 2003, the parties in this case 
filed a Joint Motion for Partial Remand (Joint Motion).  In a 
January 2004 Order, the Court vacated the Board's decision as 
it pertained to the issues on the title page of this 
decision, and remanded the case back to the Board with 
instructions that it readjudicate the claims in accordance 
with the Joint Motion.  The case is once again before the 
Board for review.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the claims of entitlement to service connection 
for diabetes mellitus, to include as a result of herbicide 
exposure, and whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for PTSD.  

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

As pointed out in the Joint Motion, the RO notified the 
veteran of the VCAA but failed to notify him of the division 
of responsibility between VA and himself in obtaining the 
evidence required to prove his claims.  In Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002), the Court held 
that the failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform the claimant which 
evidence the VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  This procedural 
error must be addressed prior to final appellate review by 
the Board.

The Board observes that the veteran was issued an August 2001 
letter in which the provisions of the VCAA were explained 
with respect to his PTSD claim.  However, he was not issued a 
letter discussing the VCAA with respect to his diabetes 
claim.  Moreover, the Board notes that the provisions of the 
VCAA were not included in the October 2002 statement of the 
case issued to the veteran.  The Court, in Quartuccio, 
strictly construed VA's obligation to provide the appropriate 
VCAA content-complying notice to the appellant.  In this 
regard, notice consistent with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Quartuccio, 
must inform the appellant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  Furthermore, as indicated in 38 
C.F.R § 3.159(b), in what can be considered a fourth element 
of the requisite notice, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 
38 U.S.C.A. § 5103A(g).  As such, this procedural defect must 
be addressed prior to final appellate review. 

The Board also notes that additional evidence in support of 
the veteran's claim was received at the Board in August 2004.  
Those records have been associated with the claims file.  In 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV), the United States Court 
of Appeals for the Federal Circuit held, in pertinent part, 
that 38 C.F.R. § 19.9(a)(2), allowing the Board to undertake 
action essential for a proper appellate decision, was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration or obtain waiver of initial RO 
consideration of that evidence.  No such waiver has been 
received from the veteran or his representative.  In the 
instant case, the RO has not considered the additional 
evidence that has been added to the record, and should do so 
on remand.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.  

1.  The RO should consider the veteran's 
claims under the VCAA.  In doing so, the 
RO should ensure that the notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
veteran of the division of 
responsibilities between VA and the 
veteran in obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any other applicable 
legal precedent.

2.  Then, the RO should review the 
record, including the recently submitted 
medical evidence and any other evidence 
added to the record since issuance of the 
July 2001 and November 2002 statements of 
the case, and readjudicate the veteran's 
claims.  If the determinations remain 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case and be afforded a reasonable period 
in which to respond.  The record should 
then be returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




